Case: 1:15-cv-00193-MRB-MRM Doc #: 77 Filed: 08/13/20 Page: 1 of 12 PAGEID #: 3249




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 Scott D. Creech,

               Petitioner,
                                                         Case No.: 1:15-cv-193
        v.
                                                         Judge Michael R. Barrett
 Warden, Chillicothe Correctional
 Institution,

               Respondent.

                                    OPINION & ORDER

        This matter is before the Court on the Magistrate Judge’s May 8, 2018 Report

 and Recommendations (“R&R”) (Doc. 48) and July 5, 2018 Supplemental R&R (Doc.

 55).

        The parties were given proper notice under Rule 72(b) of the Federal Rules of

 Civil Procedure, including notice that the parties would waive further appeal if they failed

 to file objections to the R&R in a timely manner. See United States v. Walters, 638 F.2d

 947, 949-950 (6th Cir. 1981). Petitioner filed Objections to the R&R (Doc. 53) and the

 Supplemental R&R (Doc. 60).

        Also before the Court is Petitioner Objections (Doc. 65) to the Magistrate Judge’s

 September 3, 2018 Notation Order denying Petitioner’s Motion to Expand the Record

 (Doc. 64); and Petitioner’s Objections (Doc. 68) to the Magistrate Judge’s October 3,

 2018 Order denying Petitioner’s Motion to Amend or Stay (Doc. 67).

        For the reasons stated below, the Court OVERRULES Petitioner’s Objections to

 the Magistrate Judge’s May 8, 2018 R&R and July 5, 2018 Supplemental R&R. The
Case: 1:15-cv-00193-MRB-MRM Doc #: 77 Filed: 08/13/20 Page: 2 of 12 PAGEID #: 3250




 Court also OVERRULES Petitioner’s Objections to the Magistrate Judge’s September 3,

 2018 and October 3, 2018 Orders.

    I. BACKGROUND

        The factual and procedural history of this case is set forth in the Magistrate

 Judge’s May 8, 2018 R&R and July 5, 2018 Supplemental R&R, and the same will not

 be repeated except to the extent necessary to address Petitioner’s objections.

        This matter arises out of Petitioner’s pro se habeas action brought pursuant to 28

 U.S.C. § 2254 to obtain relief from his convictions in the Scioto County Common Pleas

 Court on charges of (1) the illegal possession of chemicals for manufacture of

 methamphetamine, (2) the illegal manufacture of drugs, (3) having a weapon (a rifle)

 while under disability, (4) having a weapon (detonation cord) while under disability, (5)

 having a weapon (sensitized ammonium nitrate) while under disability, (6) having a

 weapon (blasting caps) while under disability, (7) unlawful possession of dangerous

 ordnance (sensitized ammonium nitrate), (8) unlawful possession of dangerous

 ordnance (blasting caps), (9) unlawful possession of dangerous ordnance (detonation

 cord), and (10) illegally manufacturing or processing explosives.

        Petitioner has set forth ten grounds for relief in his Amended Petition.      The

 Magistrate Judge recommends denying relief on all ten grounds and dismissing the

 Petition with prejudice.

    II. ANALYSIS

    A. Standard of Review

        This Court shall consider objections to a magistrate judge’s order on a

 nondispositive matter and “shall modify or set aside any portion of the magistrate




                                             2
Case: 1:15-cv-00193-MRB-MRM Doc #: 77 Filed: 08/13/20 Page: 3 of 12 PAGEID #: 3251




 judge’s order found to be clearly erroneous or contrary to law.” Fed.R.Civ.P. 72(a).

 When objections to a magistrate judge’s report and recommendation are received on a

 dispositive matter, the assigned district judge “must determine de novo any part of the

 magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.

 72(b)(3).   After review, the district judge “may accept, reject, or modify the

 recommended decision; receive further evidence; or return the matter to the magistrate

 judge with instructions.” Id.; see also 28 U.S.C. § 636(b)(1).

    B. Motion to Expand the Record

        Petitioner maintains that he should be permitted to submit evidence of the illegal

 search of his home by the Scioto County Sherriff’s Office which took place on March

 18th and 19th of 2008. Petitioner explains this would support his claim that trial counsel

 was ineffective in arguing the motion to suppress. However, as the Magistrate Judge

 explained, any new claims of ineffective assistance of counsel related to the

 suppression motion are barred by the statute of limitations and are procedurally

 defaulted. (Doc. 55, PAGEID# 2940-2941).

        The Court finds no error in this conclusion.        Federal habeas petitions are

 governed by a one-year statute of limitations that runs from the “date on which the

 judgment became final by the conclusion of direct review or expiration of the time for

 seeking such review.” 28 U.S.C. § 2244(d)(1)(A). This one-year period may be tolled

 for that amount of time in which “a properly filed application for State post-conviction or

 other collateral review with respect to the pertinent judgment or claim is pending.” 28

 U.S.C. § 2244(d)(2).      However, because Petitioner’s post-conviction petition was

 untimely, it was not “properly filed” under state law, and did not serve to toll the running




                                              3
Case: 1:15-cv-00193-MRB-MRM Doc #: 77 Filed: 08/13/20 Page: 4 of 12 PAGEID #: 3252




 of the statute of limitations under § 2244(d)(2). See Ayala v. Dewitt, 26 F. App'x 379,

 380 (6th Cir. 2001) (citing Artuz v. Bennett, 531 U.S. 4, 121 S.Ct. 361, 363-64, 148

 L.Ed.2d 213 (2000)).       Petitioner does not argue to the contrary.   Therefore, any

 evidence pertaining to Petitioner’s ineffective assistance of counsel claim based on

 suppression issues would not be properly admitted into the record.        Accordingly,

 Petitioner’s objections to the Magistrate Judge’s Order denying Petitioner’s Motion to

 Expand the Record are OVERRULED.

    C. Motion to Amend or Stay

        Petitioner filed his Petition in this Court on March 19, 2015. This Court stayed

 the case while Petitioner pursued his direct appeal from resentencing. (Doc. 23). After

 the Ohio Supreme Court declined review, this Court vacated the stay and ordered

 Petitioner to move to amend the Petition to include any claims which may have arisen

 during the resentencing appeal. (Doc. 38). Petitioner was granted leave to amend.

 (Doc. 42). Petitioner seeks to stay these proceedings again and amend his Petition in

 order to include “all his constitutional claims.”

        In denying Petitioner’s Motion to Amend or Stay, the Magistrate Judge explained

 that Petitioner has failed to inform the Court what his proposed new claims are so that

 the Court can determine whether or not the amendment would be futile, or whether a

 stay would be warranted. Moreover, the Magistrate Judge explained that a motion to

 amend may be denied if the movant has a dilatory motive; and Petitioner’s motion to

 amend when the case is already pending on dispositive reports and recommendations

 plainly evinces such a motive.




                                                4
Case: 1:15-cv-00193-MRB-MRM Doc #: 77 Filed: 08/13/20 Page: 5 of 12 PAGEID #: 3253




       In his Objections, Petitioner explains that he understood that his previous

 Amended Petition would only be a proposed draft and not ripe for decision because his

 state-court proceedings where not completed until May 9, 2018.

       In his May 8, 2018 R&R, the Magistrate Judge explained that Petitioner’s only

 unexhausted claim is ineffective assistance of appellate counsel. The Magistrate Judge

 explained that under Strickland’s two-pronged standard, a complaining defendant must

 prove both deficient performance by his attorney and resulting prejudice. See Strickland

 v. Washington, 466 U.S. 668, 687 (1984). The Fourth District found neither deficient

 performance nor prejudice because, contrary to Petitioner’s position, the underlying

 issues had in fact already been decided on direct appeal. The Magistrate Judge

 concluded that this was a reasonable application of Strickland, and this Court must

 defer to it. Therefore, the Magistrate Judge declined to stay these proceedings pending

 judgment in the Ohio Supreme Court.

       Petitioner argues that this ruling was “preemptive” because it was entered the

 day before the Ohio Supreme Court declined jurisdiction over his Rule 26(b) appeal.

 However, as the Magistrate Judge explained, Petitioner did not move to amend either

 before or after the Supreme Court denied his appeal. Moreover, as the Magistrate

 Judge explained, under Rhines v. Weber, 544 U.S. 269 (2005), a federal court’s

 authority to stay a habeas proceeding pending state court action is limited to situations

 where there is good cause for a petitioner’s failure to exhaust before coming to federal

 court. The Court finds no error in the Magistrate Judge’s conclusion that Petitioner has

 not shown good cause for his failure to exhaust, or even what claims he seeks to bring.




                                            5
Case: 1:15-cv-00193-MRB-MRM Doc #: 77 Filed: 08/13/20 Page: 6 of 12 PAGEID #: 3254




       Accordingly, Petitioner’s objections to the Magistrate Judge’s Order denying

 Petitioner’s Motion to Stay are OVERRULED.

    D. Ground One

       In Ground One, Petitioner claims the Ohio courts should have granted his Motion

 to Vacate his conviction. Petitioner’s claim is based upon confusion regarding the case

 numbers in his underlying criminal case. Specifically, Petitioner was tried and convicted

 in Case No. 08 CR 291, but the judgment was entered in Case No. 08 CR 461.

       The Magistrate Judge concluded that the Ohio Fourth District Court of Appeals

 properly held there was no structural, but merely clerical error. The Magistrate Judge

 explained that Petitioner had not established that he was entitled to habeas relief based

 on the clerical error. The Court finds no error in this conclusion. Accord Partee v.

 Stegall, 8 Fed. Appx. 466, 467 (6th Cir. 2001) (holding that petitioner was not entitled to

 habeas relief when he was tried, convicted, and sentenced for first-degree murder, but

 clerical error in trial court's mittimus cited statute governing second-degree murder).

 Therefore, Petitioner’s objections to the dismissal of Ground One are OVERRULED.

    E. Ground Two

       In Ground Two, Petitioner claims Ohio courts failed to follow Ohio Rule of

 Criminal Procedure 32(C).

       The Magistrate Judge explained that a violation by a state of its own procedural

 rules does not necessarily constitute a violation of due process. The Magistrate Judge

 explained that the Fourth District held the number confusion was not a violation of Ohio

 law and that it had been appropriately corrected by the trial judge. The Magistrate

 Judge also noted that the Fourth District found this claim procedurally defaulted. The




                                             6
Case: 1:15-cv-00193-MRB-MRM Doc #: 77 Filed: 08/13/20 Page: 7 of 12 PAGEID #: 3255




 Magistrate Judge explained that absent cause and prejudice, a federal habeas

 petitioner who fails to comply with a State’s rules of procedure waives his right to federal

 habeas corpus review.

        The Court finds no error in this conclusion. See Estelle v. McGuire, 502 U.S. 62,

 67–68 (1991) (“it is not the province of a federal habeas court to reexamine state-court

 determinations on state-law questions”). An error in state procedure does not rise to the

 level of a federal constitutional claim warranting habeas relief “unless the error renders

 the proceeding so fundamentally unfair as to deprive the petitioner of due process under

 the Fourteenth Amendment.”        McAdoo v. Elo, 365 F.3d 487, 494 (6th Cir. 2004)

 (quoting Estelle, 502 U.S. at 69-70). Petitioner has not shown that the case number

 confusion resulted in a deprivation of due process. As the Magistrate Judge explained,

 Petitioner has not claimed that he was not given proper notice of the charges or unable

 to defend himself. (Doc. 48, PAGEID# 2877).

        Therefore, Petitioner’s objections to the dismissal of Ground Two are

 OVERRULED.

    F. Ground Three

        In Ground Three, Petitioner maintains that he was denied a speedy trial by the

 number confusion.

        The Magistrate Judge explained Petitioner did not raise this number confusion

 issue until 2011, and the claim was held to be barred by the statute of limitations.

 Petitioner explains he did not raise the claim earlier due to ineffective assistance of trial

 counsel and ineffective assistance of appellate counsel.         However, the Magistrate

 Judge found no merit to this claim because Petitioner did not present evidence of any




                                              7
Case: 1:15-cv-00193-MRB-MRM Doc #: 77 Filed: 08/13/20 Page: 8 of 12 PAGEID #: 3256




 confusion by his attorneys or different legal arguments which would have been made if

 the numbers were correct.       The Court finds no error in the Magistrate Judge’s

 conclusion.

       In his objections, Petitioner relies on United States v. Thomas, 167 F.3d 299 (6th

 Cir. 1999) to argue that he has a Sixth Amendment right to a speedy re-sentencing on

 remand.       However, as the Magistrate Judge explained, Thomas is Sixth Circuit

 precedent, and cannot serve as the basis for habeas relief. Accord Lopez v. Smith, 574

 U.S. 1, 6, 135 S. Ct. 1, 4, 190 L. Ed. 2d 1 (2014) (“AEDPA permits habeas relief only if a

 state court's decision is ‘contrary to, or involved an unreasonable application of, clearly

 established Federal law’ as determined by this Court, not by the courts of appeals.”)

 (quoting 28 U.S.C. § 2254(d)(1)).

       Therefore, Petitioner’s objections to the dismissal of Ground Three are

 OVERRULED.

    G. Ground Four

       In Ground Four, Petitioner claims that the Ohio courts erred in determining that

 the time limit in Ohio Revised Code § 2953.23(A) is jurisdictional.

       The Magistrate Judge explained that this is a question of Ohio law on which the

 federal courts are bound by state court determinations. The Court finds no error in this

 conclusion. Federal habeas corpus relief does not lie for errors of state law. Lewis v.

 Jeffers, 497 U.S. 764, 780, 110 S. Ct. 3092, 3102, 111 L. Ed. 2d 606 (1990).

       Therefore, Petitioner’s objections to the dismissal of Ground Four are

 OVERRULED.




                                             8
Case: 1:15-cv-00193-MRB-MRM Doc #: 77 Filed: 08/13/20 Page: 9 of 12 PAGEID #: 3257




    H. Grounds Five

        In the Fifth Ground for relief, Petitioner claims his attorneys provided ineffective

 assistance of counsel.

        Petitioner claims his appellate counsel was ineffective based on counsel’s failure

 to raise his claim that his re-sentencing was untimely according to State v. Bezak, 114

 Ohio St. 3d 94 (Ohio 2007). As the Magistrate Judge explained, the Fourth District held

 that there was no ineffective assistance of counsel based on the failure to raise this

 claim because Petitioner’s remand was for merger of allied offenses under Ohio

 Revised Code § 2941.25; and therefore, he was not entitled to a full re-sentencing

 hearing under Bezak. The Magistrate Judge concluded that this was a reasonable

 application of the Supreme Court’s clearly established precedent in Strickland v.

 Washington, 466 U.S. 668 (1984). The Court finds no error in this conclusion.

        In his objections, Petitioner points to a variety of actions his attorneys should

 have taken relative to the suppression of evidence found during the search of his house.

        As explained above, the Magistrate Judge found that Petitioner’s claims of

 ineffective assistance of trial counsel related to the suppression matter are barred by

 the statute of limitations; and are also procedurally defaulted because the claims were

 never presented to the Ohio courts in a petition for postconviction relief under Ohio

 Revised Code § 2953.21. The Court finds no error in this conclusion. While Petitioner

 did file a petition for post-conviction relief, the petition was untimely; and in any event,

 the petition he filed did not include these particular claims of ineffective assistance of

 trial counsel. Therefore, Petitioner did not fairly present both the factual and legal bases




                                              9
Case: 1:15-cv-00193-MRB-MRM Doc #: 77 Filed: 08/13/20 Page: 10 of 12 PAGEID #: 3258




 for his claim to the state courts at the time review was available. See McMeans v.

 Brigano, 228 F.3d 674, 681 (6th Cir. 2000).

        Therefore, Petitioner’s objections to the dismissal of Ground Five are

 OVERRULED.

    I. Grounds Six, Seven, Eight, Nine

        As the Magistrate Judge explained, Grounds Six though Nine are the same four

 assignments of error which the Fourth District Court of Appeals considered as part of

 Petitioner’s ineffective assistance of appellate counsel claim.    The Fourth District

 concluded that appellate counsel was not ineffective for failing to raise these

 assignments of error because the underlying claims had no merit. (Doc. 48, PAGEID#

 2872-2873).

        The Magistrate Judge found that the Fourth District’s decision on these claims is

 neither contrary to nor an objectively unreasonable application of clearly established

 Supreme Court precedential holdings; and therefore, the Fourth District’s decision is

 entitled to deference under 28 U.S.C. § 2254(d). Petitioner presents little to argue to

 the contrary.

        Therefore, any objections to the dismissal of Grounds Six, Seven, Eight or Nine

 are OVERRULED.

    J. Ground Ten

        Petitioner added his Tenth Ground for relief in his Amended Petition. Petitioner

 claims he was denied the effective assistance of appellate counsel when counsel on

 appeal refused to raise any assignments of error other than raising an assignment of

 error about allied offenses of similar import.




                                              10
Case: 1:15-cv-00193-MRB-MRM Doc #: 77 Filed: 08/13/20 Page: 11 of 12 PAGEID #: 3259




        The Magistrate Judge explained that this ground for relief is very cursory and

 gives the Court no facts on which to base a decision. Petitioner does not provide any

 clarification in his objections.

        Therefore, any objections to the dismissal of Ground Ten is OVERRULED.

    III. CONCLUSION

        Based on the foregoing, it is hereby ORDERED that:

    1. Petitioner’s Objections to the Magistrate Judge’s September 3, 2018 and October
       3, 2018 Orders (Docs. 65, 68) are OVERRULED;

    2. The Magistrate Judge’s May 8, 2018 Report and Recommendations (“R&R”)
       (Doc. 48) and July 5, 2018 Supplemental R&R (Doc. 55) are ADOPTED;

    3. Petitioner’s Amended Petition (Doc. 41) is DISMISSED with PREJUDICE;

    4. A certificate of appealability is not issued with respect to the claims alleged in
       Grounds One, Two, and Four through Ten of the petition, which were addressed
       on the merits herein, in the absence of a substantial showing that petitioner has
       stated a “viable claim of the denial of a constitutional right” or that the issues
       presented in those grounds for relief are “adequate to deserve encouragement to
       proceed further.” See Slack v. McDaniel, 529 U.S. 473, 475 (2000) (citing
       Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)); see also 28 U.S.C. §
       2253(c); Fed. R. App. P. 22(b).

    5. In addition, a certificate of appealability is not issued with respect to the
       remaining claims alleged, which this Court has concluded are procedurally
       barred from review, because under the first prong of the two-part standard
       enunciated in Slack, 529 U.S. at 484-85, “jurists of reason” would not find it
       debatable whether this Court is correct in its procedural ruling. Because the first
       prong of the Slack test has not been met, the Court need not address the second
       prong of that test. Nevertheless, assuming that “jurists of reason” could find the
       procedural ruling debatable, the Court further finds that the second prong of the
       Slack test has not been met because “jurists of reason” would not find it
       debatable whether petitioner has stated a viable constitutional claim in the
       defaulted grounds for relief. See id. at 484.

    6. With respect to any application by Petitioner to proceed on appeal in forma
       pauperis, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of
       this Order adopting the R&R and Supplemental R&R would not be taken in “good
       faith” and, therefore, this Court DENIES petitioner leave to appeal in forma
       pauperis upon a showing of financial necessity. See Fed. R. App. P. 24(a);
       Kincade v. Sparkman, 117 F.3d 949, 952 (6th Cir. 1997); and


                                            11
Case: 1:15-cv-00193-MRB-MRM Doc #: 77 Filed: 08/13/20 Page: 12 of 12 PAGEID #: 3260




    7. This matter shall be CLOSED and TERMINATED from the active docket of this
       Court.

       IT IS SO ORDERED.

                                                 /s/ Michael R. Barrett
                                             JUDGE MICHAEL R. BARRETT




                                        12
